Citation Nr: 1820040	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as due to exposure to herbicides. 

2.  Entitlement to service connection for a prostate disorder, claimed as due to exposure to herbicides. 

3.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides or as secondary to a heart disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. Ragheb, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1959 to August 1990.  This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

In January 2018, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he has a heart condition, a prostate condition, and hypertension that are etiologically related to service.  Specifically, the Veteran states that these conditions warrant presumptive service connection deriving from herbicide exposure in the Republic of Vietnam.  The Veteran asserts that while he was stationed on the USS Constellation during the Vietnam era, he had in-country service in Vietnam when he was assigned to repair damaged aircrafts at Cam Ranh Bay, Vung Tau, and other military bases.  During the January 2018 videoconference hearing, the Veteran's representative asserted that there is documentation that the Veteran has been diagnosed with the claimed disabilities.  The medical evidence contains diagnoses of a heart disability and hypertension; however, there is no medical documentation of a diagnosis of a prostate disability during the appeal.  Upon remand, the AOJ should attempt to obtain any documentation the Veteran may identify that shows the presence of a current prostate disability.  

In April 2012, VA issued a formal finding of lack information required to verify exposure to herbicides during service.  In doing so, it was noted that a request to the Joint Services Records Research Center (JSRRC) was not made because a 60-day window of claimed exposure to herbicides was not provided by the Veteran.  In January 2018, the Veteran provided a summary of his claimed Vietnam in-country assignments with corresponding dates.  Upon remand, the AOJ should take appropriate action to attempt to verify any exposure to herbicide agents that the Veteran has identified.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's claims.  Specifically, attempt to obtain any outstanding medical records the Veteran may identify that show the presence of a current prostate disability.

2. Undertake all appropriate development, to include contacting the JSRRC, to determine whether the Veteran had service in the Republic of Vietnam.  The Veteran has reported his claimed Vietnam in-country assignments and corresponding dates in a January 2018 statement.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  If any of the claims on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

